Opinion filed August 31, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-22-00219-CR
                                    __________

                   IN RE EDDIE DALE UNDERWOOD


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Eddie Dale Underwood, has filed a pro se petition for writ of
mandamus in this court. He requests mandamus relief related to a 1992 nunc pro
tunc judgment adjudicating his guilt for the offense of burglary of a building—a
felony. We dismiss Relator’s petition for want of jurisdiction.
      Relator asserts that the 1992 nunc pro tunc judgment is void, and he requests
that we compel the trial court to vacate it. However, we have no authority to grant
the relief requested by Relator because the exclusive postconviction remedy in final
felony convictions is through a writ of habeas corpus. See TEX. CODE CRIM. PROC.
ANN. art. 11.07, § 5 (West Supp. 2021) (“After conviction the procedure outlined in
this Act shall be exclusive and any other proceeding shall be void and of no force
and effect in discharging the prisoner.”). The Texas Court of Criminal Appeals is
the only court with jurisdiction in postconviction felony proceedings. Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).
We have no jurisdiction to vacate the nunc pro tunc judgment or to order the trial
court to do so. See id.
      Accordingly, Relator’s petition for writ of mandamus is dismissed for want of
jurisdiction.


                                                    PER CURIAM


August 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2